
	
		I
		112th CONGRESS
		2d Session
		H. R. 6378
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. McNerney (for
			 himself and Mr. Costa) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the designation of, and the award of grant
		  with respect to, air and health quality empowerment zones.
	
	
		1.Short titleThis Act may be cited as the
			 Air and Health Quality Empowerment
			 Zone Designation Act of 2012.
		2.Air and health
			 quality empowerment zones
			(a)Designation of
			 air and health quality empowerment zones
				(1)In
			 generalThe Administrator may designate an area as an air and
			 health quality empowerment zone if—
					(A)the air pollution control district or other
			 local governmental entity authorized to regulate air quality for the area
			 submits an application under paragraph (2) nominating the area for such
			 designation; and
					(B)the Administrator
			 determines that—
						(i)the
			 information in the application is reasonably accurate; and
						(ii)the
			 nominated area satisfies the eligibility criteria described in paragraph
			 (3).
						(2)NominationTo
			 nominate an area for designation under paragraph (1), the air pollution control
			 district or other local governmental entity authorized to regulate air quality
			 for the area shall submit to the Administrator an application that—
					(A)demonstrates that
			 the nominated area satisfies the eligibility criteria described in paragraph
			 (3); and
					(B)includes a strategic plan that—
						(i)is
			 designed for—
							(I)addressing air
			 quality challenges and achieving attainment of air quality standards in the
			 area; and
							(II)improving the
			 health of the population in the area;
							(ii)describes—
							(I)the process by
			 which the district or local governmental entity is a full partner in the
			 process of developing and implementing the strategic plan; and
							(II)the extent to
			 which local institutions and organizations have contributed to the planning
			 process;
							(iii)identifies—
							(I)the amount of
			 State, local, and private resources that will be available for carrying out the
			 strategic plan; and
							(II)the private and
			 public partnerships to be used (which may include participation by, and
			 cooperation with, institutions of higher education, medical centers, and other
			 private and public entities) in carrying out the strategic plan;
							(iv)identifies the
			 funding requested under any Federal program in support of the strategic
			 plan;
						(v)identifies
			 baselines, methods, and benchmarks for measuring the success of the strategic
			 plan; and
						(vi)includes such
			 other information as may be required by the Administrator; and
						(C)provides written
			 assurances satisfactory to the Administrator that the strategic plan will be
			 implemented.
					(3)Eligibility
			 criteriaTo be eligible for designation under paragraph (1), an
			 area must meet all of the following criteria:
					(A)NonattainmentThe
			 area has been designated as being—
						(i)in
			 extreme nonattainment of the national ambient air quality standard for ozone;
			 and
						(ii)in nonattainment of the national ambient
			 air quality standard for PM2.5.
						(B)Agricultural
			 sourcesThe area had—
						(i)emissions of
			 oxides of nitrogen from farm equipment of at least 30 tons per day in calendar
			 year 2011; or
						(ii)emissions of
			 volatile organic compounds from farming operations of at least 3 tons per day
			 in calendar year 2010.
						(C)Air
			 quality-related health effectsAs of the date of designation, the
			 area meets or exceeds the national average per capita incidence of
			 asthma.
					(D)Economic
			 impactAs of the date of designation, the area experiences
			 unemployment rates higher than the national average.
					(E)Matching
			 fundsThe air pollution
			 control district or other local governmental entity submitting the strategic
			 plan under paragraph (2) for the area agrees that it will make available
			 (directly or through contributions from the State or other public or private
			 entities) non-Federal contributions toward the activities to be carried out
			 under the strategic plan in an amount equal to $1 for each $1 of Federal funds
			 provided for such activities. Such non-Federal matching funds may be in cash or
			 in-kind, fairly evaluated, including plant, equipment, or services.
					(4)Period of
			 designationA designation under paragraph (1) shall remain in
			 effect during the period beginning on the date of the designation and ending on
			 the earlier of—
					(A)the last day of
			 the tenth calendar year ending after the date of the designation; or
					(B)the date on which
			 the Administrator revokes the designation.
					(5)Revocation of
			 designationThe Administrator may revoke the designation under
			 paragraph (1) of an area if the Administrator determines that—
					(A)the area is in attainment with the national
			 ambient air quality standards for PM2.5 and ozone;
			 or
					(B)the air pollution control district or other
			 local governmental entity submitting the strategic plan under paragraph (2) for
			 the area is not complying substantially with, or fails to make progress in
			 achieving the goals of, such strategic plan.
					(b)Grants for air
			 and health quality empowerment zones
				(1)In
			 generalFor the purpose
			 described in paragraph (2), the Administrator may award one or more grants to
			 the air pollution control district or local governmental entity submitting the
			 application under subsection (a)(2) on behalf of each air and health quality
			 empowerment zone designated under subsection (a)(1).
				(2)Use of
			 grantsA recipient of a grant under paragraph (1) shall use the
			 grant solely for the purpose of carrying out the strategic plan submitted by
			 the recipient under subsection (a)(2).
				(3)Amount of
			 grantsThe amount awarded under this subsection with respect to a
			 designated air and health quality empowerment zone shall be determined by the
			 Administrator based upon a review of—
					(A)the information
			 contained in the application for the zone under subsection (a)(2); and
					(B)the needs set
			 forth in the application for those anticipated to benefit from the strategic
			 plan submitted for the zone.
					(4)Timing of
			 grantsTo the extent and in the amount of appropriations made
			 available in advance, the Administrator shall—
					(A)award a grant
			 under this subsection with respect to each air and health quality empowerment
			 zone on the date of designation of the zone under subsection (a)(1); and
					(B)make the grant
			 funds available to the grantee on the first day of the first fiscal year that
			 begins after the date of such designation.
					(5)Authorization of
			 appropriationsTo carry out this subsection, there is authorized
			 to be appropriated $20,000,000 for each of fiscal years 2013 through
			 2017.
				(c)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)PM2.5The term
			 PM2.5 means particulate matter with a
			 diameter that does not exceed 2.5 micrometers.
				3.Report to
			 CongressNot later than 5
			 years after the date of the enactment of this Act, the Administrator of the
			 Environmental Protection Agency—
			(1)shall submit a
			 report to the Congress on the impact of this Act; and
			(2)may include in
			 such report a description of the impact of this Act in regard to—
				(A)the reduction of
			 particulate matter and nitrogen oxides emissions;
				(B)the reduction of
			 asthma rates and other health indicators; and
				(C)economic
			 indicators.
				
